384 F.2d 716
James B. GILLESPIE, Appellant,v.UNITED STATES of America, Appellee.
No. 24497.
United States Court of Appeals Fifth Circuit.
October 27, 1967.

James B. Gillespie, pro se.
James W. Matthews, Asst. U. S. Atty., Miami, Fla., William A. Meadows, Jr., U. S. Atty., by J. V. Eskenazi, Asst. U. S. Atty., Miami, Fla., for appellee.
Before GEWIN, BELL and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Appellant, who is presently serving a third-offender sentence in a New York State penitentiary, has appealed from a denial of writ of error coram nobis. He seeks to attack a 1949 judgment of conviction for violation of the Federal Firearms Act, 15 U.S.C. § 902(e), for which he served a sentence of thirty days' imprisonment, after having waived counsel and indictment and having pled guilty.


2
On a former appeal this court remanded the matter for a hearing on the issues of whether appellant's guilty plea was induced by promises of the United States Attorney of a suspended sentence and whether he was advised by the court of the seriousness of the offense with which he was charged.


3
Pursuant to the mandate of this court, an evidentiary hearing was held at which appellant, assisted by counsel, testified. The former Assistant United States Attorney, who had been assigned to the matter and who was present at the arraignment and sentencing of appellant in 1949, also testified.


4
The court below found from the evidence and the record of proceedings at the 1949 sentencing that appellant's assertions were not maintained and consequently denied the writ.


5
Affirmed.